Corrected Notice of Allowance
This corrected notice of allowance is issued to correct the PTO-37 which incorrectly designated foreign priority when no foreign priority was claimed. No other changes were made.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “An electroporation system comprising: a catheter comprising an electrode assembly configured to be positioned in a vein of a body, the vein defining a central axis, the electrode assembly comprising: a structure configured to at least partially contact the vein, and a plurality of electrodes distributed about the structure, each electrode of the plurality of electrodes configured to be individually energized; a direct current (DC) energy source coupled to the catheter and configured to selectively energize a subset of electrodes of the plurality of electrodes; and a computing system coupled to the catheter and the DC energy source, the computing system configured to: detect respective positions of the plurality of electrodes within the vein, and select the subset of electrodes to form a circumferential ring of energized electrodes that is concentric with the central axis of the vein, the computing system configured to select the subset of electrodes by automatically determining, based on the detected respective positions, which of the plurality of electrodes form an approximately circular or ellipsoid closed path, wherein the computing system is configured to automatically determine which of the plurality of electrodes form an approximately circular or ellipsoid closed path by: approximating the catheter as an ellipsoid; identifying a plane that is approximately orthogonal to the central axis of the vein; computing an intersection between the ellipsoid and the identified plane; and selecting electrodes of the plurality of electrodes that are within a threshold distance of the computed intersection,” or a method of using said device, as claimed in claims 1, 6, and 11.
The examiner has cited Paul (US 2012/0059255 A1), Salahieh (US 2014/0357956 A1), and Mickelsen (US 2017/0065339 A1) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the final rejection dated 02/01/2022.
However, the references fail to explicitly disclose the specifically claimed limitations of “wherein the computing system is configured to automatically determine which of the plurality of electrodes form an approximately circular or ellipsoid closed path by: approximating the catheter as an ellipsoid; identifying a plane that is approximately orthogonal to the central axis of the vein; computing an intersection between the ellipsoid and the identified plane; and selecting electrodes of the plurality of electrodes that are within a threshold distance of the computed intersection,” or a method of using said device/system, as claimed in claims 1, 6, and 11.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/N.S.B./Examiner, Art Unit 3794